


Exhibit 10.2
FORM OF


RESTRICTED STOCK AWARD AGREEMENT
UNDER THE BOSTON PRIVATE FINANCIAL HOLDINGS, INC.
2009 STOCK OPTION AND INCENTIVE PLAN
Name of Grantee:    
 
 
No. of Shares:
 
 
Grant Date:
 
 

Pursuant to the Boston Private Financial Holdings, Inc. 2009 Stock Option and
Incentive Plan (the “Plan”) as amended through the date hereof, Boston Private
Financial Holdings, Inc. (the “Company”) hereby grants a Restricted Stock Award
(an “Award”) to the Grantee named above. Upon acceptance of this Award, the
Grantee shall receive the number of shares of Common Stock, par value $1.00 per
share (the “Stock”) of the Company specified above, subject to the restrictions
and conditions set forth herein and in the Plan. The Company acknowledges the
receipt from the Grantee of consideration with respect to the par value of the
Stock in the form of cash, past or future services rendered to the Company by
the Grantee or such other form of consideration as is acceptable to the
Administrator.
1.Acceptance of Award. The Grantee shall have no rights with respect to this
Award unless he or she shall have accepted this Award electronically through the
Company’s Stock Plan Administration System. The shares of Restricted Stock
awarded hereunder shall be issued electronically and allocated to the Grantee’s
Stock Plan Administration System account and the Grantee’s name shall be entered
as the stockholder of record on the books of the Company. Thereupon, the Grantee
shall have all the rights of a stockholder with respect to such shares,
including voting and dividend rights, subject, however, to the restrictions and
conditions specified in Paragraph 2 below. The shares of Restricted Stock so
accepted shall be held in this account as granted by the Company through the
vesting dates noted in Paragraph 3, below.
By accepting this Award, the Grantee hereby affirms his agreement to the terms
and conditions of his Employment Agreement with the Company that addresses
confidentiality of Company information and post-employment restrictions on
competition and solicitation of employees and customers or clients and should be
reviewed carefully by the Grantee.
2.Restrictions and Conditions.
(a)Any book entries for the shares of Restricted Stock granted herein shall bear
an appropriate legend, as determined by the Administrator in its sole
discretion, to the effect that such shares are subject to restrictions as set
forth herein and in the Plan.
(b)Shares of Restricted Stock granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee prior
to vesting.

1

--------------------------------------------------------------------------------




(c)Except as otherwise provided below, if the Grantee’s employment with the
Company and its Subsidiaries is voluntarily or involuntarily terminated for any
reason prior to vesting of shares of Restricted Stock granted herein, all shares
of Restricted Stock shall immediately and automatically be forfeited and
returned to the Company.
3.Vesting of Restricted Stock. The restrictions and conditions in Paragraph 2 of
this Agreement shall lapse on the Vesting Date or Dates specified in the
following schedule so long as the Grantee remains an employee of the Company or
a Subsidiary on such Dates. If a series of Vesting Dates is specified, then the
restrictions and conditions in Paragraph 2 shall lapse only with respect to the
number of shares of Restricted Stock specified as vested on such date.
Number
of Shares Vested
Vesting Date
100%
May [__], 20[__]

Subsequent to such Vesting Date or Dates, the shares of Stock on which all
restrictions and conditions have lapsed shall no longer be deemed Restricted
Stock. The Administrator may at any time accelerate the vesting schedule
specified in this Paragraph 3. Notwithstanding the foregoing and notwithstanding
the terms of the Grantee’s Employment Agreement with the Company (i) if the
Grantee’s employment with the Company and its Subsidiaries is terminated due to
the Grantee’s death or disability (as determined by the Administrator) prior to
the vesting of shares of Restricted Stock granted herein, all restrictions shall
lapse and such shares shall automatically become fully vested; (ii) if the
Grantee’s employment with the Company and its Subsidiaries is terminated by the
Company or its Subsidiary without Cause (as defined below) the Grantee shall be
immediately vested and all restrictions shall lapse with respect to a pro-rated
portion of this Award, calculated based on the number of days during the
applicable vesting period(s) from the Grant Date through the date of
termination; (iii) notwithstanding Sections 3(c) or 19 of the Plan, and
notwithstanding the provisions of any employment or other agreement between the
Grantee and the Company or any Subsidiary that is in effect as of the date
hereof, in the event that (x) a Change of Control (as defined in Section 19 of
the Plan) or Sale Event (as defined in Section 3(c) of the Plan) occurs under
which this Award is assumed or continued by the successor entity in such Change
of Control or Sale Event or substituted with a new award of such successor (in
accordance with Section 3(c) of the Plan), and (y) the Grantee’s employment by
the Company or a Subsidiary (or such successor in the Change of Control or Sale
Event) is terminated without Cause (as defined below) within 24 months following
the effective date of such Change of Control or Sale Event, then, any
restrictions and conditions on shares of Stock subject to this Award shall lapse
and this Award shall automatically become fully vested as of the date of such
termination; and (iv) in the event of a Change of Control or Sale Event under
which this Award is not assumed or continued by the successor entity in such
Change of Control or Sale Event or substituted with a new award of such
successor, any restrictions and conditions on shares of Stock subject to this
Award shall lapse and this Award shall automatically become fully vested,
subject to the provisions of the Plan, as of the effective time of such Change
of Control or Sale Event. The Administrator’s determination of the reason for
termination of the Grantee’s employment shall be conclusive and binding on the
Grantee and his or her representatives or legatees.

2

--------------------------------------------------------------------------------




For purposes hereof, “Cause” shall mean, unless otherwise provided in an
employment or other agreement between the Company and the Grantee, a
determination by the Administrator that the Grantee shall be dismissed as a
result of (i) any material breach by the Grantee of any agreement between the
Grantee and the Company; (ii) the conviction of, indictment for or plea of nolo
contendere by the Grantee to a felony or a crime involving moral turpitude; or
(iii) any material misconduct or willful and deliberate non-performance (other
than by reason of disability) by the Grantee of the Grantee’s duties to the
Company.
4.Dividends. Dividends on Shares of Restricted Stock shall be accumulated and
shall be subject to restrictions, conditions and risk of forfeiture to the same
extent as the Shares of Restricted Stock granted hereunder. Such accumulated
dividends shall be distributed and paid to the Grantee at such time and only to
the extent that the Shares subject to this Award shall vest in accordance with
Section 3.
5.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.
6.Transferability. This Agreement is personal to the Grantee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution.
7.Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Administrator for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event. Except in the case where an election is made
pursuant to Paragraph 8 below, the Grantee may elect to have the required
minimum tax withholding obligation satisfied, in whole or in part, by
authorizing the Company to withhold from shares of Stock to be issued or
released by the transfer agent a number of shares of Stock with an aggregate
Fair Market Value that would satisfy the withholding amount due.
8.Election Under Section 83(b). The Grantee and the Company hereby agree that
the Grantee may, within 30 days following the acceptance of this Award as
provided in Paragraph 1 hereof, file with the Internal Revenue Service and the
Company an election under Section 83(b) of the Internal Revenue Code. In the
event the Grantee makes such an election, he or she agrees to provide a copy of
the election to the Company. The Grantee acknowledges that he or she is
responsible for obtaining the advice of his or her tax advisors with regard to
the Section 83(b) election and that he or she is relying solely on such advisors
and not on any statements or representations of the Company or any of its agents
with regard to such election.
9.No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Grantee in employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.

3

--------------------------------------------------------------------------------




10.Clawback. If the Company or its Subsidiaries terminate the Grantee’s service
relationship due to the Grantee’s gross negligence or willful misconduct
(whether or not such actions also constitute Cause hereunder) which conduct,
directly or indirectly results in the Company preparing an accounting
restatement, and/or, if the Grantee breaches any provision of the
Non-Solicitation Agreement (or, if applicable, such other agreement referenced
in Paragraph 1, above) any shares of Stock granted hereunder, whether or not
vested, (and any gains thereon) shall be subject to forfeiture, recovery and
“clawback.”
11.Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.
 
 
 
 
BOSTON PRIVATE FINANCIAL HOLDINGS, INC.
 
 
 
By:
 
 
Name:
Martha T. Higgins
 
Title:
Executive Vice President
 
 
 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.
 
 
 
 
Dated:
 
 
 
 
 
 
Grantee’s Signature
 
 
 
 
 
 
 
Grantee’s name and address
 
 
 
 
 
 
 
 
 
 
 
 






4